Citation Nr: 0938141	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
irritable bowel syndrome (IBS), currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1969 to September 1970.  Service in Vietnam is 
indicated by the evidence of record.  
Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted the 
Veteran's claim of entitlement to service connection for IBS; 
a 10 percent disability rating was assigned.  The Veteran 
disagreed with the assigned rating and perfected an appeal as 
to that issue.

In a May 2007 decision, the Board, in part, denied the 
Veteran's claim of entitlement to an increased disability 
rating for the service-connected IBS.  The Veteran appealed 
the Board's May 2007 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  A Joint Motion for 
Remand was filed as to the Veteran's IBS claim, which the 
Court granted in September 2008.  Specifically, the Joint 
Motion indicated that the Board failed to provide an adequate 
statement of its reasons or bases for its decision not to 
award the Veteran an increased disability rating greater than 
10 percent for his service-connected IBS.  See the Joint 
Motion, page 4.  

The Veteran's file has been returned to the Board for 
readjudication of the Veteran's IBS claim.  The Board sent 
the Veteran a letter in October 2008, notifying the Veteran 
that he may submit any additional argument or evidence in 
relation to his IBS claim.  In December 2008 the Veteran 
responded, indicating he had nothing else to submit.  See the 
Veteran's December 12, 2008 90-Day Letter Response Form. 

Issues not on appeal

In the above-referenced May 2007 decision, the Board also 
denied the Veteran's claims of entitlement to service 
connection for gastroesophageal reflux disease (GERD) and 
alcoholism, each claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).  Additionally, the 
Board denied the Veteran's request to reopen a previously 
denied claim of entitlement to service connection for asthma, 
claimed as secondary to service-connected PTSD.  Although the 
Veteran initiated an appeal to the Court as to these issues, 
the  September 2008 Joint Motion for Remand specifically 
stated that the "[a]ppellant does not dispute the Board's 
denial of the remaining claims in the Board's May 2007 
decision . . . .  These claims should be deemed abandoned."        
See the September 2008 Joint Motion, pages 1 and 2.  
Accordingly, the Board's May 2007 denials of the Veteran's 
GERD, alcoholism, and asthma claims are final.  See 38 C.F.R. 
§ 20.1100 (2008).  Those issues will be discussed no further 
herein.


FINDINGS OF FACT

1.  The medical and lay evidence of record indicates that the 
Veteran's IBS manifests as frequent abdominal stress confined 
to the morning.  

2.  The medical and lay evidence of record does not show more 
or less constant abdominal distress, or a loss of function as 
would be indicative of severe IBS disability.  


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected IBS have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an increased disability 
rating greater than 
10 percent for his service-connected IBS.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The September 2008 Court Order

As was noted in the Introduction, this case has been the 
subject of a Court remand dated in September 2008.  
Specifically, the parties to the September 2008 Joint Motion 
found that in its May 2007 decision the Board failed to 
adequately consider the evidence of record in light of the 
rating criteria outlined in Diagnostic Code 7319 [irritable 
colon syndrome], and to provide an adequate statement of its 
reasons or bases for concluding that the Veteran did not meet 
the criteria for a 30 percent evaluation.  This is the only 
deficiency in the previous Board decision alleged by the 
Joint Motion.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of             38 U.S.C. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

Notice

The Board's May 2007 decision contained an extensive 
discussion concerning VCAA compliance.  See the May 2007 
Board decision, pages 12-16.  
The September 2008 Joint Motion for Remand, as adopted by the 
Court, did not mention any VCAA deficiencies, either as to 
adequacy of VCAA notice furnished by the RO or as to the 
Board's discussion of the adequacy of such notice in its May 
2007 decision.  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski,     
1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if there were errors in terms of 
VCAA notice, or the Board's discussion thereof, this would 
have been brought to the Board's attention for the sake of 
judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's September 2008 Order serves to vacate 
the Board's May 2007 IBS denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Joint Motion found 
no fault in the Board's previous notice discussion, and for 
the sake of economy, that complete discussion will not be 
repeated.

The Board notes that since the May 2007 decision, a 
significant decision concerning the VCAA was issued by the 
Court.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran and his attorney had actual 
knowledge of what was necessary to substantiate this claim.  
Indeed, the September 2008 Joint Motion for Remand, to which 
the Veteran's representative was obviously a signatory, 
specifically referenced the diagnostic code under which the 
Veteran is rated [Diagnostic Code 7319], and discussed the 
evidence of record as it relates to the specific rating 
criteria.  

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  In this case, the Veteran was represented by 
counsel at the Court.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) [appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].  Thus, 
the Veteran through his representative has actual knowledge 
of what is required to establish an increased rating.


Accordingly, due to the Veteran's and his attorney's actual 
knowledge of the rating criteria, the Board finds that the 
Veteran has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);                     
see also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.).

It is abundantly clear that the Veteran through 
representative is fully aware of what is required under the 
VCAA.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is nothing in the Joint Motion 
which suggests any deficiencies in this area.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
The Veteran is represented by an attorney.  He has recently 
indicated that he has no other evidence or argument to submit 
for consideration.  See the Veteran's December 2008 90-Day 
Letter Response Form.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  




Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7319 [irritable colon 
syndrome] is the most appropriate diagnostic code.  The 
medical evidence of record, including the Veteran's April 
2005 VA examination which was the basis for the grant of 
service connection, shows a diagnosis of IBS.  Diagnostic 
Code 7319 directly corresponds to that diagnosis.  

The Board therefore finds that the Veteran is most 
appropriately rated under Diagnostic Code 7319.  The Veteran 
and his attorney have not suggested a more appropriate 
diagnostic code; on the contrary, the Joint Motion makes it 
abundantly clear that this is the correct diagnostic code.

Specific schedular criteria

The Veteran is currently assigned a 10 percent evaluation for 
his inflammatory bowel disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 [irritable colon syndrome].

Under Diagnostic Code 7319 [irritable colon syndrome], a 30 
percent disability rating is warranted for severe IBS with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2008).

The word "severe" is not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2006).  
Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "extremely 
intense."  See Webster's New World Dictionary, Third College 
Edition (1988), 1012.

Similarly, although the word "constant" is not defined in 
VA regulations, "constant" is generally defined as "not 
failing; remaining unaltered."  See Malikow v. Nicholson, 
2007 WL 415712 (Vet. App.) [citing Dorland's Illustrated 
Medical Dictionary, 28th ed. (1994)].   

Analysis

The Veteran seeks an increased disability rating for his IBS.  
This disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 7319.

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
7319, the evidence must show severe IBS with more or less 
constant abdominal distress.

In essence, the September 2008 Joint Motion instructed the 
Board to provide an adequate statement of its reasons or 
bases for its finding that the Veteran's IBS did not manifest 
in "more or less constant abdominal distress".  In 
particular, the Joint Motion highlighted an April 2005 VA 
examiner's report and a subsequent June 2006 VA treatment 
record.  These will be discussed below.  

The Board initially notes that it is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, the Board is charged with the duty to make 
findings of fact based on the probative value of the evidence 
of record as a whole.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 
2000) ["Fact-finding in veterans cases is to be done by the 
expert 
BVA [the Board]  . . . ."].

At its core, the key question of fact to be determined by the 
Board in this case is whether the evidence of record 
demonstrates that the Veteran's daily morning abdominal 
distress amounts to "more or less constant" abdominal 
distress, as is required for a 30 percent rating under 
Diagnostic Code 7319.  Cf. Malikow, supra [similarly noting 
that "the determination of whether the evidence reflects 
'constant itching' is a question of fact that the Board 
should make in the first instance"].  

After a review of the medical and lay evidence of record, the 
Board, in its capacity as a finder of fact, finds that the 
evidence of record fails to demonstrate that the Veteran's 
IBS manifests in "constant" abdominal distress, or is 
indicative of "severe" disability as required for the 
assignment of an increased disability rating greater than 10 
percent under Diagnostic Code 7319.  The Board finds this for 
the following reasons.  

At the April 2005 VA examination, the Veteran stated that he 
had "abdominal cramps that may last about one hour, and he 
suddenly finds himself going to the bathroom for urgent bowel 
movements . . . ."  The Veteran also noted that "this has 
been ongoing daily and like clockwork for the last 10 
years," and that "[t]hese symptoms only occur in the 
morning."  See the April 2005 VA examiner's report, page 1.  
Based on these comments, the VA examiner stated that the 
Veteran's urgent morning bowel movements occur "regularly 
and chronically."  

As noted above, although the word "constant" is not defined 
in VA regulations, "constant" is generally defined as "not 
failing; remaining unaltered."  See Malikow v. Nicholson, 
2007 WL 415712 (Vet. App.) [citing Dorland's Illustrated 
Medical Dictionary, 28th ed. (1994)].  Crucially, the April 
2005 VA examiner made no indication that the Veteran's IBS 
was "constant," "unfailing," or "unaltered" during the 
day, nor has the Veteran so contended.  Rather, the VA 
examiner specifically noted that the Veteran only experiences 
abdominal distress in the morning.
 
There is no evidence that the Veteran experiences 
"unfailing" and "constant" abdominal stress.  He does not.  
According to the medical evidence, and the Veteran's own 
statements, he has abdominal distress with subsequent urgent 
bowel movements every morning but not at any other time.  In 
the above-referenced June 27, 2006 VA treatment record, the 
Veteran reported that he "feels fearful in the AM" and 
often must have three bowel movements at that time.  He did 
not indicate any such problems later in the day, in the 
evening, or during the night.  The Veteran has consistently 
described his symptomatology as occurring in the morning 
alone.

Indeed, and crucially, there is no evidence of record 
demonstrating that the Veteran experiences abdominal distress 
or urgent bowel movements at times other than the morning.  
The Veteran has crucially stated that his IBS only "presents 
issues for about one and one-half hours" each day, in the 
morning.  See the June 27, 2006 VA outpatient treatment 
record; see also the Veteran's June 27, 2006 Statement.  
In short, abdominal distress that is unfailing, unaltered, or 
constant is not evidenced in the record.  Pertinently, the 
Veteran has indicated that all other bowel movements 
[experienced at times other than the morning] are otherwise 
normal.  See the April 2005 VA examiner's report, page 1.  

The Veteran's abdominal distress appears to only affect the 
Veteran for a fraction of each given day.  The Veteran's 
disability picture is therefore manifested by frequent 
episodes of bowel disturbance with abdominal distress and is 
indicative of "moderate" disability, consistent with the 
currently-assigned 10 percent rating.  

The Joint Motion for Remand stated that the descriptions of 
the Veteran's IBS "seem to be consistent with the 30 percent 
rating criteria under DC 7319 as 'more or less constant 
abdominal distress.'"  See the Joint Motion for Remand, 
pages 3 and 4.  Although hardly a model of legal exposition, 
the Joint Motion appears to equate "daily" abdominal 
distress with "more or less constant" abdominal distress.  
The Board rejects this notion, which appears to be 
unsupported by any cogent argument, much less legal 
authority.  

Although it is undisputed that the Veteran experiences urgent 
bowel movements more than once in the morning on a daily 
basis, the Board does not find that such "daily" distress 
is the equivalent of "more or less constant" distress.  See 
Ivey v. West, 17 Vet. App. 244 (1999).  In Ivey, which also 
involved Diagnostic Code 7319, the Court affirmed the Board's 
finding that a veteran's chronic diarrhea did not manifest as 
a severe disability with more or less constant abdominal 
distress despite the veteran's own report that he has as many 
as eight to ten bowel movements in one day.  While the Board 
recognizes that such single judge decisions carry no 
precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).

The Board can add little to the Court's reasoning in Ivey, 
aside from stating the obvious: "more or less constant" 
means more or less all the time.  In this case, the Veteran 
has specifically stated his IBS only affects him 1.5 hours 
out of 24 hours a day and is confined to mornings.    

As was noted in the Board's May 2007 decision, a June 2006 VA 
social work consult note indicates that the Veteran is 
working; his concerns involved loss of balance due to 
diabetic neuropathy, and problems communicating and panic 
attacks associated with PTSD.  See the Veteran's June 27, 
2006 Statement.  The Veteran has not asserted that any 
gastrointestinal problems affect his ability to work beyond 
the morning distress he experiences, described above.  
Indeed, the April 2005 VA examiner pertinently found that the 
Veteran had "no functional impairment" due to his IBS.  
This evidence is hardly consistent with "more or less 
constant" abdominal distress.

In summary, based on the medical and lay evidence referenced 
above, the Board finds that the Veteran's IBS symptomatology 
most closely approximates that which allows for the 
assignment of a 10 percent evaluation.  That is, the evidence 
demonstrates that the IBS manifests as frequent episodes of 
bowel disturbance and abdominal distress.  Severe IBS with 
more or less constant abdominal distress is not present.  An 
increased rating is therefore denied.



Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 10 percent rating has been assigned since the 
effective date of service connection, January 25, 2002.  The 
medical evidence, in particular the above-referenced April 
2005 VA examiner's report and the June 2006 VA treatment 
report, shows that throughout the appeal period the Veteran's 
IBS symptomatology has remained stable.  The Veteran has not 
evidenced symptomatology warranting a disability rating other 
than the currently-assigned 10 percent.  Accordingly, staged 
ratings are not applicable.

Extraschedular consideration

The Court's 2008 Order did not mention any alleged inadequacy 
in the Board's May 2007 discussion of the Veteran's 
entitlement [or lack thereof] to extraschedular rating 
consideration.  The Board believes that if any inadequacy had 
been present, this would have been noted by the Veteran's 
representative in the September 2008 Joint Motion or in the 
Court's September 2008 Order.  See Fugere, supra.  

In that connection, the Board reiterates that neither the 
Veteran or his representative have in connection with this 
appeal indicated, nor presented evidence to support the 
premise, that this service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2008) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
greater than 10 percent for the Veteran's service-connected 
IBS are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected IBS is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


